Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Songfong T Wang on 2/23/2022.
The application has been amended as follows: 
 	Claim 1, last two lines, “a cold air supply duct, wherein air inside the cold air supply duct is airflow-coupled to the first air inlet and the second air inlet.” has been deleted; --a cold air 
 	Claim 13 has been canceled;
Claim 14, line 1, “13” has been deleted; -- 1 -- has been inserted; 
Claim 14, line 2, “the air supply port” has been deleted; -- an air supply port -- has been inserted;
Claim 15, line 1, “13” has been deleted; -- 1 -- has been inserted.

Drawings
The drawings were received on 12/22/2021.  These drawings are acceptable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims 1-12, 14-20 is the inclusion of the limitations of an air-drying system comprising a blower fan coupled to an air circulation chamber; an air return duct coupled to the blower fan; and a cold air supply duct located at the air circulation chamber, the cold air supply duct is coupled to the first air inlet of the first drying chamber and the second air inlet of the second drying chamber, in combination with the remaining claimed elements in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762